Citation Nr: 0806020	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3. Entitlement to service connection for left ear hearing 
loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The Board observes that subsequent to the above rating 
decision, the veteran filed a timely notice of disagreement 
and a statement of the case (SOC) was issued.  Thereafter, a 
claim to reopen the veteran's service connection claim for 
PTSD was submitted by the veteran and developed by the RO.  A 
rating decision, which denied reopening of the veteran's 
claim, was issued in December 2005, and subsequently 
appealed.  However, upon review of the claims file in 
response to that appeal, the Decision Review Officer (DRO) 
found that the notice of disagreement filed with regard to 
the February 2004 rating decision requested the DRO appeal 
process, but the SOC issued in May 2004 was not the result of 
that process.  Accordingly, the DRO issued another SOC with 
regard to the original service connection claim for PTSD, as 
well as the claims for hearing loss and tinnitus, in 
September 2006.  The veteran thereafter filed a timely 
substantive appeal in response to that SOC.  Consequently, 
the original claim for service connection for PTSD, not the 
new and material claim, is before the Board at this time. 

The veteran testified at a videoconference hearing before the 
undersigned Veteran's Law Judge, in January 2008.  A 
transcript of the hearing is associated with the claims file.  
Subsequent to this hearing, the veteran submitted additional 
evidence consisting of statements by his treatment providers, 
various unofficial accounts of the activities of his unit in 
Vietnam, and a copy of his unit's history and an operation 
report for the period ending in April 1969, obtained from the 
National Archives.  See 38 C.F.R. § 20.1304 (2007).  The 
Board notes that the veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for right 
ear hearing loss and entitlement to service connection for 
left ear hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has a current diagnosis of PTSD as a result of a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in the veteran's active duty military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for PTSD is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006)) 
and the implementing regulations.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Board observes that the veteran's service personnel 
records are negative for any decoration or award signifying 
combat and that his military occupational specialty (MOS) was 
that of field artillery basic with C Battery, 2d Battalion, 
94th Artillery.  Although the Board recognizes that an 
artillery unit is involved in firing upon the enemy, serving 
in an artillery unit does not, by itself, indicate that a 
veteran engaged in combat with the enemy.  Therefore, as 
indicated above, the veteran's lay testimony alone is not 
enough to establish the occurrence of the alleged stressor, 
and the evidence must contain independent statements or 
records supporting such occurrence.  See Moreau, supra; 
Dizoglio, supra; West (Carlton), supra; and Zarycki, supra.

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from November 1968 to 
November 1969.  Among his claimed stressors are seeing 
friends killed, experiencing weapons fire and rocket and 
mortar attacks, and shooting a Vietnamese boy who was 
preparing to throw a grenade at him.  With regard to the 
rocket and mortar attacks, the veteran testified at his 
hearing and has stated throughout his appeal, that such 
attacks occurred while he was stationed in Landing Zone (LZ) 
Nancy.  The Board observes that the unit history submitted by 
the veteran verifies that C Battery, 2nd Battalion, 94th 
Artillery, returned to LZ Nancy on March 31, 1969 from C-1, 
and that LZ Nancy had undergone a heavy attack two weeks 
prior, on March 15, 1969.  However, the unit history also 
reports that during the summer and early fall of 1969, the 
battalion position received rocket and mortar rounds once or 
twice per week.  Additionally, an Operation Report for the 
period ending April 30, 1969, states that, during the 
reporting period, each fire base and LZ received incoming and 
intermittent rocket and mortar attacks.  As indicated, the 
veteran does not need to substantiate his actual presence 
during these attacks, but merely that the unit to which he 
was assigned was exposed to the claimed stressor event.  See 
Pentecost, 16 Vet. App. 124; Suozzi, 10 Vet. App. 307 (1997).  
Therefore, the Board concludes that the veteran has a 
verified in-service stressor of experiencing rocket and 
mortar attacks while stationed in Vietnam. 

The Board also finds that the veteran has a current diagnosis 
of PTSD.  Specifically, VA treatment records dated from 
December 2002 to February 2005 reveal recurring inpatient and 
outpatient treatment for PTSD.  Additionally, the veteran was 
afforded a VA psychological examination in May 2004.  After 
an interview with the veteran, the examiner offered a 
presumptive diagnosis of PTSD, pending verification of 
service-connected stressors.  Therefore, the Board finds that 
the veteran has a current diagnosis of PTSD. 

The remaining factor in determining service connection for 
PTSD is whether the veteran's PTSD is a result of his 
verified in-service stressor.  In this regard, the Board 
observes that the May 2004 VA examiner stated that there was 
not enough evidence at that time to make a definite 
connection to the veteran's Vietnam experience, but there was 
presumptive evidence of such a connection pending 
verification.  The Board notes that among the Vietnam 
experiences the examiner considered in making this assessment 
was exposure to rocket and mortar attacks.  As discussed, the 
Board determines the veteran's stressor of experiencing 
rocket and mortar attacks to be verified.  Accordingly, as 
the examiner stated that the veteran's PTSD was related to 
his claimed in-service stressors, presuming they were 
verified, and one of the veteran's stressors on which this 
statement was based has been verified, the Board concludes 
that the veteran's current PTSD is a result of his verified 
in-service stressor.  Thus, all evidentiary requirements for 
service connection for PTSD have been met, and the veteran's 
claim for service connection for PTSD is granted.
 

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of exposure to weapons fire 
while serving with a field artillery unit in Vietnam.  
Therefore, he contends that service connection is warranted.  
The Board determines that a remand on these issues is 
warranted for further development.

With regard to the veteran's hearing loss claims, the Board 
notes that the veteran was denied service connection for 
defective hearing in an April 1970 rating decision.  The 
denial was predicated on the fact that the veteran's right 
ear hearing loss preexisted service.  In the September 2006 
decision, the DRO bifurcated the veteran's bilateral hearing 
loss claim, determining that new and material evidence had 
not been received with regard to the veteran's right ear and 
that the left ear hearing loss was not incurred in or 
aggravated by service. 

In April 1970, the veteran was advised of the decision and he 
did not appeal.  The next communication VA received from the 
veteran on this issue was his November 2003 application for 
benefits.  Thus, the April 1970 decision is final.  38 U.S.C. 
§ 4005(c) (1970) [§ 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1970) [§§ 3.104, 20.302, 20.1103 (2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

In Kent v. Nicholson, the Court held that when the issue is 
whether new and material evidence has been received to 
warrant reopening of a claim, VA's duty to notify requires 
that VA inform the veteran of the specific element or 
elements of the claim that were not substantiated by the 
evidence at the time of the prior denial.  20 Vet. App. 1 
(2006).  In the present case, the veteran was sent a VCAA 
notice letter dated in December 2003 that notified him, 
generally, as to the evidence required to establish service 
connection.  However, this letter did not inform the veteran 
of the evidentiary requirements of claims to reopen or that 
the specific reason for denial of his original service 
connection claim was that his right ear hearing loss 
preexisted service.  Therefore, a remand is necessary to 
provide proper VCAA notice to the veteran in accordance with 
Kent.

With regard to the veteran's tinnitus, the Board notes 
tinnitus is readily observable by laypersons and that the 
veteran is competent to speak to his tinnitus symptomology.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, 
complaints of constant tinnitus in the left ear were 
documented in the November 2003 VA treatment record.  

As for the veteran's left ear hearing loss, the Board notes 
that the veteran is competent to describe the nature and 
extent of his in-service noise exposure.  Additionally, a 
November 2003 VA treatment record reveals that the veteran 
has a current diagnosis of hearing loss in his left ear, 
specifically, a mild steeply sloping to severe sensorineural 
hearing loss in his left ear.  Although this record reports 
that the veteran's hearing loss is a result of his time in 
service, such report appears to merely be a repetition of the 
veteran's contentions.  Thus, the Board determines that a VA 
examination is necessary to determine the nature and etiology 
of the veteran's left ear hearing loss and tinnitus

Finally, the Board observes that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  
Although the SSA award decision and related examination 
reports are contained in the claims file, no other documents 
relevant to his award of SSA disability are of record.  When 
VA has notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 
163, 169 (1998).  Hence, a remand is required to allow VA to 
fulfill its duty to assist by obtaining these outstanding, 
relevant records. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a letter 
advising him of the evidence necessary 
to substantiate his claim to reopen his 
service connection claim for right ear 
hearing loss, as well as the reason for 
the prior final denial in the April 
1970 rating decision, in accordance 
with Kent.

2.	The records related to the veteran's 
SSA disability benefits should be 
obtained.  All requests and responses, 
positive or negative should be 
documented in the claims file.

3.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his left ear hearing 
loss and tinnitus symptomology.  The 
claims file should be made available to 
the examiner for review, and the 
examination report should reflect that 
such review occurred.  The examiner 
should offer an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any current left 
ear hearing loss or tinnitus existed 
during the veteran's active service or 
is related to his active service.  

4.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the September 2006 
statement of the case.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


